STORY, Circuit Justice.
I fear that it is impossible to give this limited interpretation to the plaintiff’s patent; The patent itself is for “a new and useful improvement of railway, and other wheeled carriages;” and the specification expressly states, that the pat-entee has invented “an improvement in the construction of the axles, or bearings, of rail-way, or other wheeled carriages,” and then he proceeds to.give a description thereof. It is plain from this language that he does not limit his invention to rail-way carriages; but he insists, that it is new as to other carriages. It is true, that in summing up his claim, in the close of the specification, he seems to use language somewhat more restrictive; but even there he says, that what he claims as his invention is, “the extending the axles each way outside of a pair or pairs of wheels, far enough to form external gudgeons to receive the bearing box of the load body, and diminished as afore*261said with a view to lessen the resistance of friction, as small as its situation, with the use of the most favorable metal for wear, will permit; thus conveniently increasing the leverage of the wheels without impairing their effective strength or durability.” Now the invention, as stated in this general form, is precisely what the defendants insist is not new, but was well known before, as applied, not to railway, but to other carriages. If this be true, it seems difficult to perceive how the present patent can be maintained.
A verdict was thereupon taken pro forma for the defendants, with liberty to move a new trial upon the question of law. No such motion was made.